Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings as filed 06/12/2020 are accepted.
IDS of record are considered.
Election/Restrictions
Applicant’s election of Group I (Claims 1-24) in the Response filed on 05/18/2022 is acknowledged. 
In page 2 of the Response, Applicant indicated Group I is elected with traverse.
Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
As such claims 1-24 are under examination. Non-elected claims, i.e. Group II of record, are withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 is depended on claim 11 and in turn the base claim 1. Claim 15 recites “the consecutively captured one or more target images as input”. There lacks antecedent basis for this clause of limitation. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 2, 4-9, 14, 16-19, 23 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Claessen et al. (2021/0150702) in view of Nguyen et al. (US 2016/0210749).
As to claim 1:
Claessen discloses a system, comprising: a memory that stores computer executable components; and a processor that executes the computer executable components stored in the memory, (See ¶0010, processor and memory) wherein the computer executable components comprise: 
a training component that trains a post-processing model to correct an image- based inference output of a source image processing model that results from application of the source image processing model to a target image, (See at least ¶0048, a post-processing model (second and/or third deep neural network) that corrects voxels that are incorrectly classified by the first deep neural network (i.e. source image processing model). See ¶0072, the pre-trained first (source) deep neural network performs voxel classification (image-based inference) on a on input image data (i.e. target image). Per ¶0048, 0051,  0125, the post processing model are trained by the system’s training function)

 and an image processing component that applies the source image processing model and the post-processing model to one or more target images from the target domain to generate an optimized image-based inference output for the one or more target images. (See ¶0048, ¶0125 through ¶0127, the classified output of the first deep neural network (source model) acting on the target image in turn is post-processed by the post-processing model  to yield an optimized output by correcting any inaccurate classifications incurred by the source model)

Regarding: “(a target image) from a target domain that differs from a source domain, wherein the source image processing model was trained on source images from the source domain;

Claessen discloses the source image processing model was training on source images (See at least ¶0119, 0106, 0085).
Claessen however does not explicitly indicate the training source image and the target images are of different domains (source domain vs. target domain).

However, Nguyen, in a related field of endeavor, discloses a deep network (CtDN) is trained using source training image from a distinct source domain (See at least ¶0024, 0025), and thus resulting to a trained deep network. And per ¶0047, the trained CtDN is then applied to target images of a target domain to perform the voxel inference task it was trained for.

It would have been obvious to one of ordinary skill in the art before the effective filing time of the invention that the first network network (source model) of Claessen could be trained on source images that were from a different domain than that of target domain. The use of training images of a different domain than a target image (for example, synthetic training images, or images of different visual settings) is well established in the art as they are more easily amassed than real world training images through artificial image synthesis processes, thus allow for quick training of learning model by avoiding time-consuming annotation/labeling process of real-world training images. 

As to claim 16:
 Claessen discloses a method, comprising: training, by a system operatively coupled to a processor (See ¶0010, processor and memory), a post-processing model to correct an image-based inference output of a source image processing model that results from application of the source image processing model to a target image See at least ¶0048, a post-processing model (second and/or third deep neural network) that corrects voxels that are incorrectly classified by the first deep neural network (i.e. source image processing model). See ¶0072, the pre-trained first (source) deep neural network performs voxel classification (image-based inference) on a on input image data (i.e. target image). Per ¶0048, 0051,  0125, the post processing model are trained by the system’s training function)
; and applying, by the system, the source image processing model and the post-processing model to target images from the target domain to generate optimized image-based inference outputs for the target images. (See ¶0048, ¶0125 through ¶0127, the classified output of the first deep neural network (source model) acting on the target image in turn is post-processed by the post-processing model  to yield an optimized output by correcting any inaccurate classifications incurred by the source model)

Regarding: “(a target image) from a target domain that differs from a source domain, wherein the source image processing model was trained on source images from the source domain;

Claessen discloses the source image processing model was training on source images (See at least ¶0119, 0106, 0085).
Claessen however does not explicitly indicate the training source image and the target images are of different domains (source domain vs. target domain).

However, Nguyen, in a related field of endeavor, discloses a deep network (CtDN) is trained using source training image from a distinct source domain (See at least ¶0024, 0025), and thus resulting to a trained deep network. And per ¶0047, the trained CtDN is then applied to target images of a target domain to perform the voxel inference task it was trained for.

It would have been obvious to one of ordinary skill in the art before the effective filing time of the invention that the first network network (source model) of Claessen could be trained on source images that were from a different domain than that of target domain. The use of training images of a different domain than a target image (for example, synthetic training images, or images of different visual settings) is well established in the art as they are more easily amassed than real world training images through artificial image synthesis processes, thus allow for quick training of learning model by avoiding time-consuming annotation/labeling process of real-world training images. 

As to claims 2/17:
Claessen in view of Nguyen discloses all limitations claim 1/16, wherein the image processing component applies the post- processing model to correct intermediate image-based inference outputs generated based on application of the source image processing model to the one or more target images, resulting in the optimized image-based inference output. (See Claessen,  ¶0048, ¶0125 through ¶0127, the classified output (intermediate output) of the first deep neural network (source model) in turn is post-processed by the post-processing model  to yield an optimized output by having the post-processing model correcting any inaccurate classifications incurred by the source model).

As to claims 4/18:
Claessen in view of Nguyen discloses all limitations claims 1/16, wherein the source images and the one or more target images comprise images of a same object that differ with respect to at least one visual appearance property. (See ¶0024 of Nguyen, source domain image and target domain image of the same subject but are different modality/types, for example MRI-T1 vs. MRI-T2 which at least have different contrast and brightness)

As to claim 5:
Claessen in view of Nguyen discloses all limitations claim 1, wherein the source images and the one or more target images comprise medical images of a same type of body part yet differ with respect to capture modality. (See ¶0024 of Nguyen, source domain image and target domain image of the same subject but are different modality. “source and target training images can be acquired using any type of medical imaging modality, such as MR, CT, Ultrasound, X-ray fluoroscopy, DynaCT, positron emission tomography”. In one example, sour image can be a given modality, the target is a mask)

As to claim 6:
 Claessen in view of Nguyen discloses all limitations claim 1, wherein the source images and the one or more target images comprise computed tomography (CT) scans and wherein the source images and the one or more target images differ with respect to having or not having contrast. (Nguyen, ¶0023, contrast vs. non-contrast CT images in terms of source domain vs. target domain)

As to claim 7:
 Claessen in view of Nguyen discloses all limitations claim 1, wherein the source imaging processing model comprises an organ segmentation model, and wherein the image-based inference output comprises an organ segmentation mask. (Claessen, ¶0078, 0017, organ segmentation model to perform segmentation/classification. An output of a classification/segmentation model can be a mask, as evidenced in further ¶0021 of Nguyen).

As to claims 8/19:
 Claessen in view of Nguyen discloses all limitations claim 1/16, wherein the source imaging processing model comprises at least one of: a segmentation model, an object recognition model, an anomaly detection model, or an image reconstruction model. (Claessen, ¶0078, 0017, organ segmentation model to perform at least segmentation/classification)

As to claim 9:
Claessen in view of Nguyen discloses all limitations claim 1, wherein the source the source imaging processing model comprises a two-dimensional imaging processing model or a three-dimensional image processing model. (See at least Abstract of Claessen, at least a 3D image processing model)

As to claims 14/23:
Claessen in view of Nguyen discloses all limitations claims 1/16, wherein the post-processing model comprises a multi-channel input model that receives as input, a plurality of intermediate image-based inference outputs 600856-US-1/GEP217USPage 38 of 41respectively generated based on application of the source image processing model to consecutively captured one or more target images, and generates the optimized image-based inference result as output. (See Claessen, Fig. 4B, ¶0090, 0091, and ¶0125, multiple-channel input model.  ¶0048, ¶0125 through ¶0127, the classified output of the first deep neural network (source model) acting on the target image in turn is post-processed by the post-processing model  to yield an optimized output by correcting any inaccurate classifications incurred by the source model)

As to claim 24:
Claessen in view of Nguyen discloses all limitations claim 23, wherein the post-processing model further receives at least one of the consecutively captured one or more target images as input. (See ¶0017, of Claessen, input include at least one image captured by CT imager (¶126))


Claim(s) 11, 21, 15 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Claessen et al. (2021/0150702) in view of Nguyen et al. (US 2016/0210749) and in further view of Armitage et al. (WO 2019/092456).

As to claims 11/21:
Claessen in view of Nguyen discloses all limitations claims 1/16, however is silent on the training component trains the post-processing model using an unsupervised machine learning process without ground truth training data for the target domain.

Armitage, however discloses training a learning module can be done through either supervised, semi-supervised or unsupervised methods, each has its own unique benefits (See ¶00349). The clause “without ground truth data (for the target domain)” is merely a description of what ‘unsupervised training’ is (training/learning without labels/annotation or external truth provision intervention)

It would have been obvious to one of ordinary skill in the art before the effective filing time of the invention that the training component trains the post-processing model using an unsupervised machine learning process without ground truth training data for the target domain.  Unsupervised learning method is known as a powerful tool to process large amount of data with less upfront cost (no need for human intervention, training data do not require annotation labels which typically incur extra cost in time and other resources).

As to claim 12:
Claessen in view of Nguyen discloses all limitations claim 1, however is silent on semi-supervised machine learning process with ground truth training data for the target domain and the source domain.
Armitage, however discloses training a learning module can be done through either supervised, semi-supervised or unsupervised methods, each has its own unique benefits (See ¶00349). The clause “withground truth data (for the target domain)” is merely a description of what ‘semi-supervised training’ is (training/learning with some amount of labels/annotation or external truth provision intervention)

It would have been obvious to one of ordinary skill in the art before the effective filing time of the invention that the training component trains the post-processing model using an semi-supervised machine learning process without ground truth training data for the target domain.  Semi-supervised learning method is known as a powerful tool to process large amount of data with less upfront cost than a full-supervised learning method (less need for human intervention, training data do not require annotation labels which typically incur extra cost in time and other resources), while providing more accuracy than the unsupervised method due to certain amount of ground truth is given, thus giving a comfortable middle ground in terms of cost vs. efficiency. 


As to claim 15:
Claessen in view of Nguyen and Armitage discloses all limitations claim 11, wherein the post-processing model further receives at least one of the consecutively captured one or more target images as input. (See ¶0017, of Claessen, input include at least one image captured by CT imager (¶126))

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Claessen et al. (2021/0150702) in view of Nguyen et al. (US 2016/0210749) and in further view of Murarka (US 2015/0228079).

As to claim 3:
Claessen in view of Nguyen discloses all limitations claim 2, and regarding:
 the image processing component further feeds the optimized image-based inference back through the post-processing model for one or more iterations to further improve the optimized-based inference output.
Claessen discloses in ¶0130 of an illustration one iteration of post-processing of the intermediate image to result to optimized output.  While Claessen is not explicit on at least one more iteration, however the use of one iteration of post processing itself suggests an openness to further iterations as needed. In fact, Murarka, in a related field of endeavor, discloses a post-processing algorithm of an image processing system in which an intermediate result is fed into a post-processing process. One or more further iteration of the post-processing is then performed on the new depth map (optimized result). See ¶0053 of Murarka.

It would have been obvious to one of ordinary skill in the art before the effective filing time of the invention that Claessen combination’s post-processing scheme includes more than one iteration in a manner suggested by Murarka.  Such implementation advanegeously to minimize disparities (errors) in the image processing operation per ¶0053 of Murarka. 

Claim(s) 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Claessen et al. (2021/0150702) in view of Nguyen et al. (US 2016/0210749) and in further view of St. Romain et al. (US 2021/0073584). 

As to claim 10/20:
Claessen in view of Nguyen discloses all limitations claim 1/16, and regarding the post-processing model comprises a shape autoencoder, Claessen discloses the post-processing model (third/second neural network) can be a generative model that constructs shape of organs (See ¶0076), i.e. shape generative model, however is silent on the model is implemented as an autoencoder. 

St. Romain, however, in a related field of endeavor discloses such neural network can be implemented as an autoencoder (¶0040).

It would have been obvious to one of ordinary skill in the art before the effective filing time of the invention that the shape neural network of Claessen’s disclosure can be implemented as an autoencoder, as made clear in ¶0040 of St. Romain, which laid out a finite pool of known options, and one of which can be picked based preference/design constraint and or choice or available option at hands, so long as desired result is achieved. 


Claim(s) 13 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Claessen et al. (2021/0150702) in view of Nguyen et al. (US 2016/0210749) and in further view of Tao et al. (CN 110909783) (2019)


As to claims 13/22:
 Claessen in view of Nguyen discloses all limitations claims 1/16,  wherein  intermediate image-based inference output generated based on application of the source image processing model to a single target domain image, and generates the optimized image-based inference result as output. (See Claessen, ¶0048, ¶0125 through ¶0127, the classified output of the first deep neural network (source model) acting on the target image in turn is post-processed by the post-processing model  to yield an optimized output by correcting any inaccurate classifications incurred by the source model)


Neither however discloses the post-processing model comprises a single channel input model.
Tao, however, in a related field of endeavor discloses a neural network model can be set as a single input channel model (See claim 1).

It would have been obvious to one of ordinary skill in the art before the effective filing time of the invention that the neural network in Claessen’s disclosure to be implemented as a single input channel model. The number of input channel is dependent on design choice as to how much input one wants the system to ingest.  The choice of single input channel would be appropriate and cost-effective when, for example, input data has no other auxiliary data to be taken in paralleled. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lucas et al. (US 10,395,772) - A system, method, and mobile device application are configured to capture, with a mobile device, a document such as a next generation sequencing (NGS) report that includes NGS medical information about a genetically sequenced patient. At least some of the information is extracted from the document using an entity linking engine, and the extracted information is provided into a structured data repository where it is accessible to provide information regarding the patient specifically as well as collectively as part of a cohort of patients with similar genetic variants, medical histories, or other commonalities. In one aspect, the document is matched to a template model, and the document is processed using one or more masks segregating the template model, and therefore the document, into a series of distinct subregions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUAN M HUA whose telephone number is (571)270-7232. The examiner can normally be reached 10:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on 571-272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUAN M HUA/Primary Examiner, Art Unit 2645